                              United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    KINGMAN HOLDINGS, LLC, AS                             §
    TRUSTEE FOR THE RIMROCK CIRCLE                        §    Civil Action No. 4:19-CV-399
    8011 LAND TRUST,                                      §    (Judge Mazzant/Judge Nowak)
                                                          §
    v.                                                    §
                                                          §
    WILMINGTON SAVINGS FUND                               §
    SOCIETY, FSB, AS OWNER TRUSTEE OF                     §
    THE RESIDENTIAL CREDIT                                §
    OPPORTUNITIES TRUST V-C.                              §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 17, 2019, the report of the Magistrate Judge (Dkt. #34) was entered containing

proposed findings of fact and recommendations that Defendant U.S. Bank Trust, N.A. as Trustee

of the IGSC Series II Trust’s Motion to Vacate Default Judgment (Dkt. #11) be granted.1

         Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

         It is, therefore, ORDERED that Defendant’s Motion to Vacate Default Judgment

(Dkt. #11) is GRANTED and the Final Default Judgment signed by the 380th Judicial District

Court of Collin County, Texas, on March 19, 2019, in Cause No. 380-00900-2019 in the matter



1
 On December 9, 2019, the Court granted a Motion to Substitute parties, which substituted U.S. Bank Trust, N.A. as
Trustee of the IGSC Series II Trust for Wilmington Savings Fund Society, FSB, as Owner Trustee of the Residential
Credit Opportunities Trust V-C [Dkt. 33].
  styled Kingman Holdings, LLC, as Trustee for the Rimrock Circle 8011 Land Trust v. U.S. Bank

  Trust N.A., as Trustee of the IGSC Series II Trust is hereby VACATED and SET ASIDE, and this

. case shall proceed in this Court. See Thompson v. Deutsche Bank Nat. Trust, 775 F.3d 298, 305-

  06 (5th Cir. 2014). Defendant shall have fourteen (14) days from the date of this Memorandum

  Adopting to file any further answer or other response to Plaintiff’s live complaint.

         IT IS SO ORDERED.

          SIGNED this 22nd day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
